Citation Nr: 1016079	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  07-17 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under the provisions of 38 U.S.C.A. Chapter 35 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk


INTRODUCTION

The Veteran served on active duty from September 1943 to 
April 1946, including combat service during World War II.  He 
died in March 1985.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a August 2006 rating decision of the RO, denying 
the appellant's claims for service connection for cause of 
death, entitlement to dependency and indemnity compensation 
under 38 U.S.C.A. § 1318, and eligibility to Dependents' 
Educational Assistance.

In August 2009, the Board denied the Appellant's claim of 
entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318, and remanded the issues of service 
connection for cause of the Veteran's death and entitlement 
to DEA under 38 U.S.C.A. Chapter 35 for further development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required. 


REMAND

The August 2009 Board remand directed the RO to provide the 
appellant with a new VCAA notice letter that more fully 
complies with the United States Court of Appeals for Veterans 
Claims holding in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  The November 2009 letter, however, does not comply 
with the Board's August 2009 remand instructions, and thus 
the Board has no discretion and must remand this case to 
comply with the August 2009 remand order, which instructed 
the RO to notify the appellant service connection was in 
effect for the Veteran's service-connected disability and 
rating, i.e., for arthritis of the right wrist, rated at 10 
percent.  It is noted that a remand by the Board confers upon 
the claimant, as a matter of law, the right to compliance 
with the remand order.  Stegall v. West, 11 Vet. App. 268 
(1998).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Provide the appellant with a new VCAA 
notice letter, noting (1) a statement of 
the conditions for which the Veteran was 
service connected at the time of his 
death, (2) an explanation of the evidence 
and information required to substantiate 
the DIC claim based on the veteran's 
previously service-connected conditions, 
and (3) an explanation of the evidence 
and information required to substantiate 
the DIC claim based on the conditions not 
yet service connected.

2.  Then readjudicate the claims.  If the 
claims are not granted to the appellant's 
satisfaction, send her a supplemental 
statement of the case and give her an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

